Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4, 6 – 11, 14 – 15 and 17 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2020/0313355 (“Bronk”).
Regarding claim 1, Bronk discloses a power connector system comprising: a busbar (B) having a conductive plate (see Fig. 6), the conductive plate having first side and a second side (upper and lower sides of B, Fig. 6), the conductive plate having a thickness profile between the first side and the second side (B has a thickness from the top to the bottom side), the conductive plate having a busbar opening therethrough between the first side and the second side (see Fig. 6); and a busbar connector (10) received in the busbar opening of the conductive plate, the busbar connector including a busbar housing (12 and 102) and a busbar contact (14, 18, and 104) received in a socket of the busbar housing (see Fig. 6), the busbar housing being electrically conductive and electrically connected to the conductive plate in the busbar opening (see [0026], [0031]), the busbar contact being electrically conductive and electrically connected to the busbar housing in the socket (see [0026]), the busbar contact having a mating interface (fingers 16 and 18) configured to mechanically and electrically connect to an electrical component plugged into the socket, wherein the busbar housing and the busbar contact are both contained within the thickness profile of the conductive plate (at least portions of the contact and housing members are within the space defined by the plate thickness, see Fig. 6).
Regarding claim 2, Bronk discloses wherein the busbar connector has a thickness less than the thickness profile of the conductive plate (several portions of 10 are less thick than busbar B, including at least the finger portions of 16/18, and also portion 106).
Regarding claim 4, Bronk discloses wherein the busbar housing (102) includes a first side and a second side opposite the first side (portion 102 includes cylinder wall 110 which has a first outer cylindrical wall and a second inner cylindrical wall opposite the first outer wall), the first side of the busbar housing being coplanar with or recessed interior of the first side of the conductive plate (an uppermost portion of the outer wall is coplanar with the upper side of busbar B, see Fig. 6, and a portion of the outer wall is recessed within the hole interior to the upper side of B), the second side of the busbar housing being coplanar with or recessed interior of the second side of the conductive plate (a portion of the inner wall of 110 is coplanar with the bottom side of B, and a portion of the inner wall of 110 is recessed within the hole interior to the lower side of B) .
Regarding claim 6, Bronk discloses wherein the busbar housing is press-fit into the busbar opening (see [0031]).
Regarding claim 7, Bronk discloses wherein the busbar housing includes knurled features at an exterior of the busbar housing, the knurled features engaging the conductive plate in the busbar opening to retain the busbar housing in the busbar opening ([0031]).
Regarding claim 8, Bronk discloses wherein the busbar contact includes a base (32 and 34) and a plurality of contact fingers (16 and 18) extending from the base, the base being mounted to the busbar housing (see Fig. 2), the contact fingers being independently movable relative to each other (see Fig. 2), the contact fingers each including a contact point defining the mating interface (see Fig. 2).
Regarding claim 9, Bronk discloses wherein the busbar contact is elongated (see Fig. 2) with the mating interface being planar (a plane can extend through the mating fingers of one of 16/18).
Regarding claim 10, Bronk discloses wherein the busbar contact includes a first contact member (32) and a second contact member (106), the first contact member extending along a first side of the socket (32 extends along an inner cylinder wall of 12, which defines an inner socket portion side) and the second contact member (106) extending along a second side of the socket (106 extends along the exterior cylindrical wall of 12 which defines a second outer socket side), the first contact member oriented parallel to the second contact member (portions of 106 and 32 extend along the respective cylindrical walls and are parallel to each other).
Regarding claim 11, Bronk discloses wherein the busbar housing is ring shaped, the socket being circular (see Fig. 6).
Regarding claim 14, Bronk discloses power connector system comprising: 
a busbar (B) having a conductive plate (see Fig. 6), the conductive plate having first side and a second side (upper and lower sides of B, Fig. 6), the conductive plate having a thickness profile between the first side and the second side (B has a thickness from the top to the bottom side), the conductive plate having a busbar opening therethrough between the first side and the second side (see Fig. 6); and 
a busbar connector (10) received in the busbar opening of the conductive plate, the busbar connector including a busbar housing (12 and 102) and a busbar contact (14, 18, and 104) received in a socket of the busbar housing (see Fig. 6), the busbar housing being electrically conductive and electrically connected to the conductive plate in the busbar opening (see [0026], [0031]), the busbar contact being electrically conductive and electrically connected to the busbar housing in the socket (see [0026]), the busbar contact having a mating interface (fingers 16 and 18), 
wherein the busbar housing and the busbar contact are both contained within the thickness profile of the conductive plate (at least portions of the contact and housing members are within the space defined by the plate thickness, see Fig. 6); and 
an electrical component plugged into the socket of the busbar contact to mechanically and electrically connect with the busbar contact (mating electrical connector having a pin, see at least [0021]), the electrical component extending from the busbar connector beyond at least one of the first side and the second side (the pin mates with the fingers, and also must extend to an electrical equipment, not shown, see at least [0019] and [0020]).
Regarding claim 15, Bronk discloses wherein the electrical component includes a power terminal having a cylindrical pin (contact pin, not shown, the contact socket is radial as seen in Fig. 6 and the contact pin applies a radial displacement force, see [0038], thus the pin is cylindrical) being plugged into the socket to electrically connect to the busbar contact.
Regarding claim 17, Bronk discloses wherein the busbar housing (102) includes a first side and a second side opposite the first side (portion 102 includes cylinder wall 110 which has a first outer cylindrical wall and a second inner cylindrical wall opposite the first outer wall), the first side of the busbar housing being coplanar with or recessed interior of the first side of the conductive plate (an uppermost portion of the outer wall is coplanar with the upper side of busbar B, see Fig. 6, and a portion of the outer wall is recessed within the hole interior to the upper side of B), the second side of the busbar housing being coplanar with or recessed interior of the second side of the conductive plate (a portion of the inner wall of 110 is coplanar with the bottom side of B, and a portion of the inner wall of 110 is recessed within the hole interior to the lower side of B) .
Regarding claim 18, Bronk discloses wherein the busbar contact includes a base (32 and 34) and a plurality of contact fingers (16 and 18) extending from the base, the base being mounted to the busbar housing (see Fig. 2), the contact fingers being independently movable relative to each other (see Fig. 2), the contact fingers each including a contact point defining the mating interface (see Fig. 2).

Allowable Subject Matter
Claims 3, 5, 12, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose or suggest the claimed power connector system including a busbar having a conductive plate, the conductive plate having first side and a second side, the conductive plate having a thickness profile between the first side and the second side, the conductive plate having a busbar opening therethrough between the first side and the second side; and a busbar connector received in the busbar opening of the conductive plate, the busbar connector including a busbar housing and a busbar contact received in a socket of the busbar housing, and including wherein no portion of the busbar connector extends beyond the first side of the conductive plate and no portion of the busbar connector extends beyond the second side of the conductive plate, along with the remaining elements of the claim.
Regarding Claim 5, the prior art does not disclose or suggest the claimed power connector system including a busbar having a conductive plate, the conductive plate having first side and a second side, the conductive plate having a thickness profile between the first side and the second side, the conductive plate having a busbar opening therethrough between the first side and the second side; and a busbar connector received in the busbar opening of the conductive plate, the busbar connector including a busbar housing and a busbar contact received in a socket of the busbar housing, and including wherein the busbar includes a flange extending into the busbar opening at the first side, the busbar housing being loaded into the busbar opening to engage the flange, the flange locating the busbar housing in the busbar opening, along with the remaining elements of the claim.
Regarding Claim 12, the prior art does not disclose or suggest the claimed power connector system including a busbar having a conductive plate, the conductive plate having first side and a second side, the conductive plate having a thickness profile between the first side and the second side, the conductive plate having a busbar opening therethrough between the first side and the second side; and a busbar connector received in the busbar opening of the conductive plate, the busbar connector including a busbar housing and a busbar contact received in a socket of the busbar housing, and including wherein the busbar housing is oval-shaped, along with the remaining elements of the claim.
Regarding Claim 13, the prior art does not disclose or suggest the claimed power connector system including a busbar having a conductive plate, the conductive plate having first side and a second side, the conductive plate having a thickness profile between the first side and the second side, the conductive plate having a busbar opening therethrough between the first side and the second side; and a busbar connector received in the busbar opening of the conductive plate, the busbar connector including a busbar housing and a busbar contact received in a socket of the busbar housing, and including wherein the socket is rectangular having a first side and a second side opposite to and parallel to the first side, the socket having a first end and a second end opposite to and parallel to the first end, the busbar contact extending along at least one of the first side and the second side, along with the remaining elements of the claim.
Regarding Claim 16, the prior art does not disclose or suggest the claimed power connector system including a busbar having a conductive plate, the conductive plate having first side and a second side, the conductive plate having a thickness profile between the first side and the second side, the conductive plate having a busbar opening therethrough between the first side and the second side; and a busbar connector received in the busbar opening of the conductive plate, the busbar connector including a busbar housing and a busbar contact received in a socket of the busbar housing, and including wherein the electrical component includes a power terminal having a box terminal being plugged into the socket to electrically connect to the busbar contact, the box terminal having a first mating surface and a second mating surface parallel to the first mating surface, the busbar contact includes a first contact member and a second contact member, the first contact member extending along a first side of the socket and the second contact member extending along a second side of the socket, the first contact member oriented parallel to the second contact member, the first contact member being mated with the first mating surface, the second contact member being mated with the second mating surface, along with the remaining elements of the claim.
Regarding Claim 19, the prior art does not disclose or suggest the claimed power connector system comprising: a busbar having a conductive plate, the conductive plate having first side and a second side, the conductive plate having a thickness profile between the first side and the second side, the conductive plate having a busbar opening therethrough between the first side and the second side; and a busbar connector received in the busbar opening of the conductive plate, the busbar connector including a busbar housing and a busbar contact received in a socket of the busbar housing, the socket being elongated in a longitudinal direction, the socket having a first edge and a second edge on opposite sides of the socket, the first and second edges extending longitudinally, the busbar contact having a first mating interface along the first edge and a second mating interface along the second edge, wherein the busbar housing and the busbar contact are both contained within the thickness profile of the conductive plate; and an electrical component, the electrical component including a circuit card having a card edge between a first surface and a second surface of the circuit card, the circuit card including first card contacts at the first surface and second card contacts at the second surface, the circuit card being plugged into the socket of the busbar contact to interface the first card contacts with the first mating interface of the busbar contact and to interface the second card contacts with the second mating interface of the busbar contact, the circuit card extending from the busbar connector beyond at least one of the first side of the busbar and the second side of the busbar, along with the remaining elements of the claim.
Raybold discloses a connector with a busbar plate portion and a socket portion with a housing and contact entirely within the socket, but the socket is not within a plate thickness profile and the opening is not therethrough the plate. Lu, Zhao ‘996, Zhao ‘277, Marks, and Trafton each disclose and teach a plate with an opening having a housing and contact, but none disclose the socket shape or arrangement of contacts along sides or edges of the socket, or a flange of the busbar extending into the opening as required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833